Case 1:17-cv-00785-RRM-SMG Document 106 Filed 06/01/20 Page 1 of 11 PageID #: 1133



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -----------------------------------------------------------------X
   COURCHEVEL 1850 LLC,

                              Plaintiff,
                                                                         MEMORANDUM AND
             - against -                                                        ORDER
                                                                         17-CV-785 (RRM) (SMG)
   MOHAMMED ALAM; KOZNITZ I LLC; UNITED STATES OF
   AMERICA (INTERNAL REVENUE SERVICE); NY STATE
   DEPARTMENT OF TAXATION AND FINANCE; CITIBANK,
   N.A.; CITIBANK (SOUTH DAKOTA), NEW YORK CITY
   ENVIRONMENTAL CONTROL BOARD; NEW YORK CITY
   TRANSIT ADJUDICATION BUREAU; NEW YORK CITY
   PARKING VIOLATIONS BUREAU,

                               Defendants.
   ------------------------------------------------------------------X
   ROSLYNN R. MAUSKOPF, Chief United States District Judge.

           In this foreclosure action, Defendant Koznitz I LLC (“Koznitz”) is the current fee owner

   and occupant of the property, having purchased it from the original owner and mortgagor

   defendant Mohammed Alam (Def.’s Rule 56.1 Statement (Doc. No. 46) ¶ 1–2.) Koznitz objects

   to two recommendations from Magistrate Judge Gold’s October 30, 2019, report and

   recommendation (“R&R”), which, among other things, recommended that the Court grant

   plaintiff Courchevel 1850 LLC (“Courchevel”) summary judgment. For the reasons stated

   below, the Court denies the objections to the Report and Recommendation (“R&R”), grants

   Plaintiff summary judgment, and adopts the R&R in all respects.

           I.       Background

           On August 18, 2008, Mohammed Alam executed a note to AmTrust Bank, along with a

   mortgage to Mortgage Electronic Registration Systems, Inc. as Nominee for AmTrust Bank, to

   purchase the property at 3228 97th Street, East Elmhurst, New York 11369 (“the Property”).

   (Compl. (Doc. No. 1) at ¶¶ 29–30; Answer (Doc. No. 30) at ¶ 3.) Defendant Koznitz became
Case 1:17-cv-00785-RRM-SMG Document 106 Filed 06/01/20 Page 2 of 11 PageID #: 1134



   owner of record of this property by virtue of a Deed from Alam recorded on July 26, 2013.

   (Compl. at ¶ 10; Answer at ¶ 3.) Plaintiff alleges that the ownership of the note passed to it

   through a series of specific indorsements, first from AmTrust Bank to the Federal Home Loan

   Bank of Cincinnati, then to the Federal Deposit Insurance Corporation as Receiver for AmTrust

   Bank of Cleveland, Ohio, then to Bayview Loan Servicing, LLC, then by allonge to RCS

   Recovery Services, LLC, then by allonge to Blue Lagoon LLC, then by allonge to Plaintiff,

   Courchevel 1850 LLC. (Compl. at ¶32–7.) Plaintiff alleges that Alam is solely indebted to it on

   the loan, while Koznitz claims that it is a “successor-in-interest” to Alam. (Compl. at ¶ 43;

   Def.’s Rule 56.1 Statement at ¶ 2.)

              Plaintiff Courchevel 1850 LLC brought this action on February 13, 2017 pursuant to New

   York Real Property Actions and Proceedings Law (“RPAPL”) § 1301 et seq., to foreclose the

   mortgage encumbering the Property, against Alam, Koznitz and seven alleged lienholders.

   (Compl.) Along with its complaint, Courchevel has submitted and Koznitz has personally

   inspected a note with allonges showing a series of indorsements beginning with the note’s

   original owner and ending with Courchevel. (See Declaration in Supp. of Def.’s Cross-Mot. to

   Dismiss & for Summ. J. & in Opp. to Pl.’s Mot. for Summ. J. (“Decl. in Supp. of Def.’s Cross-

   Mot”) (Doc. No. 47) ¶¶ 3–4); (Notes & Allonges (Doc. No. 1-2) at 5–8.) 1 The first two specific

   indorsements, (1) from AmTrust Bank to the Federal Home Loan Bank of Cincinnati, then (2) to

   the Federal Deposit Insurance Corporation as Receiver for AmTrust Bank of Cleveland, Ohio,

   appear beneath Alam’s signature on page 3 of the Note. (Notes & Allonges at 4.) The third

   indorsement, (3) to Bayview Loan Servicing, LLC, appears to be on the back of the note. (Id. at

   5.) The last three indorsements, (4) to RCS Recovery Services, LLC, then (5) to Blue Lagoon



   1
       All page numbers refer to ECF pagination.

                                                    2
Case 1:17-cv-00785-RRM-SMG Document 106 Filed 06/01/20 Page 3 of 11 PageID #: 1135



   LLC, then (6) to Plaintiff, Courchevel 1850 LLC, were by allonges, all three of which

   specifically reference the note. (Id. at 5–8.) The allonges were fastened to the note with one

   staple on the upper left side, and, apart from the staple, there were no visible staple holes or tears

   on the documents. (See Decl. in Supp. of Def.’s Cross-Mot.) ¶¶ 6–7.) Courchevel has shown by

   an affidavit from its owner, Jared Dotoli, that, at the time the suit was filed, Courchevel had

   “possession of the original Note, with endorsements and allonges, as affixed thereto.” (Aff. of

   Note Possession (Doc. No. 1-4) ¶ 7.) Courchevel also attached to its complaint a mortgage

   which, in pertinent part, describes the lender’s obligation to provide the mortgagor, Alam, a

   notice in case of any default, with 30 days to cure. (Mortgage (Doc. No. 1-3) at 18–19.) In its

   answer, Koznitz raised (among other affirmative defenses) the defenses that the indorsements

   presented by Courchevel failed to establish Courchevel’s standing, and that Courchevel could

   not prove that it had mailed the notice of default required by the terms of the mortgage. (See

   Answer at 1–2.)

          Plaintiff moved for summary judgment against defendant Koznitz on June 18, 2018,

   (Mot. for Summ. J. (Doc. No.38)), and Koznitz cross-moved on August 10, 2018, to dismiss the

   action pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter

   jurisdiction, lack of standing to foreclose, and for lack of a contractually-required default letter to

   the original mortgage. (Mot. to Dismiss (Doc. No. 45).) Koznitz moved in the alternative for

   summary judgment on these issues. (Id.)

          As to the issue of jurisdiction, Koznitz argued that because defendants included the

   United States and the state of New York, and because there was no evidence that defendant

   Citibank was a citizen of South Dakota, Courchevel had not carried its burden of proving

   diversity jurisdiction. (Mem. in Supp. of Mot. to Dismiss and for Summ. J. (Doc. No. 48) at 2–



                                                     3
Case 1:17-cv-00785-RRM-SMG Document 106 Filed 06/01/20 Page 4 of 11 PageID #: 1136



   3.) 2 As to standing, Koznitz opposed summary judgment on the ground that Courchevel had not

   carried its burden of proving standing. (Id. at 4.) Koznitz argued that NYUCC § 3-202(2)

   requires that a transfer effected by delivery with indorsements must occur with all allonges

   “firmly affixed” at the moment of delivery. (Id. at 5.) Otherwise, Koznitz argued, the transferor

   or transferors would have failed the firm affixation requirement, meaning that they would have

   lacked capacity to assign the note. (See id.) Since it was clear that the allonges had been stapled

   together only once, after execution of the final indorsement to plaintiff, then prior transferors

   must have failed the “firm affixation” requirement and therefore must have lacked capacity to

   assign the note. (Id.) As to the default notice, Koznitz opposed summary judgment on the

   ground that Koznitz had not carried its burden of proving mailing of the default notice. (Id. at 7.)

   Koznitz argued that the mailing was a condition precedent to foreclosure, but that the proofs

   offered by Courchevel failed to establish the fact of mailing, and failed to establish that the

   mailing complied with the terms of the mortgage, that such a mailing be sent with thirty days to

   cure the default described. (Id. at 7–9.)

            On November 6, 2018, Courchevel moved for the appointment of a receiver to collect

   rents due from the Property during the pendency of this action pursuant to Rules 64 and 66 of the

   Federal Rules of Civil Procedure. (Mot. to Appoint Receiver (Doc. No. 58).) Following a

   hearing regarding whether the plaintiff had manufactured diversity jurisdiction, on May 28,

   2019, Koznitz moved once more to dismiss the action pursuant to Rule 12(b)(1), (Mot. to

   Dismiss (Doc. No. 83)), and separately moved for sanctions pursuant to Federal Rule of Civil

   Procedure 11. (Mot. for Sanctions (Doc. No. 84).)

            On October 30, 2019, Magistrate Judge Steven M. Gold issued an R&R, pursuant to


   2
    As Koznitz has not objected to Magistrate Judge Gold’s findings as to diversity jurisdiction, the Court will not
   further analyze this issue.

                                                             4
Case 1:17-cv-00785-RRM-SMG Document 106 Filed 06/01/20 Page 5 of 11 PageID #: 1137



   Judge Weinstein’s referral order dated March 23, 2017, recommending that plaintiff’s motion for

   summary judgment be granted in its entirety; that Koznitz’s cross-motion to dismiss and for

   summary judgment, second motion to dismiss, and motion for sanctions be denied; and that

   plaintiff’s motion to appoint a receiver be denied. (R&R (Doc. No. 95).) Magistrate Judge Gold

   further recommended that the Department of Taxation and the IRS be dismissed from this action,

   and that Koznitz be permitted to take additional discovery on the issue of subject matter

   jurisdiction, provided it is not duplicative of discovery it has already conducted. (Id.)

          As to the issue of standing, Judge Gold found that plaintiff had carried its burden of

   proving standing to foreclose. (Id. at 23.) Judge Gold found that mere possession of the note

   was insufficient to confer standing, because NYUCC 3-202(2) also required that specific

   indorsements, as the indorsements in this case, be firmly affixed to the note. (Id. at 20.) Judge

   Gold found “not implausible” Koznitz’s argument that the prior allonges were unaffixed at the

   time of delivery. (Id. at 21.) However, Judge Gold also found that it was clear from the record

   that the allonges were firmly affixed at the time of the commencement of foreclosure. (Id.)

          Judge Gold also pointed out that the allonges specifically referred to the note. (Id. at 22.)

   He reasoned that 3-202(2) should be read in light of NYUCC § 1-103(a)(1)’s policy of

   simplifying and clarifying “the law governing commercial transactions.” (Id. at 22.) Read thus,

   it is clear 3-202(2) was meant only to ensure that allonges relate to the note. (Id.) Since the

   allonges specifically referenced the note, the allonges were “firmly affixed” under 3-202(2), and

   summary judgment for plaintiff was appropriate. (Id.)

          As to the issue of the default notice, Judge Gold agreed with Courchevel that Koznitz, not

   being a party to the Mortgage, lacked standing to assert noncompliance with its terms. (Id. at

   23.) Judge Gold reasoned that, unlike the assignee of a contract, the purchaser of a property does



                                                     5
Case 1:17-cv-00785-RRM-SMG Document 106 Filed 06/01/20 Page 6 of 11 PageID #: 1138



   not become liable to pay the debt on the house it purchases. (Id. at 24.) Therefore, Koznitz

   could not raise the defense of failure to mail the default notice. (Id.)

          Koznitz now objects to Magistrate Judge Gold’s R&R granting plaintiff’s motion for

   summary judgment on two grounds. (Objs. to R&R (Doc. No. 96).) First, Koznitz renews its

   argument that Courchevel must be denied summary judgment because there is a genuine dispute

   of material fact as to whether Courchevel has standing to foreclose. Koznitz argues that

   Courchevel cannot prove that the Note was assigned to it and that Courchevel therefore lacks

   standing to sue. (Answer at 1.) Courchevel contends that it was the holder of the Note and

   therefore has standing. (Pl.’s Rule 56.1 Statement (Doc. No. 40) ¶ 8.)

          In its objections to Magistrate Judge Gold’s R&R, Koznitz reasserts its theory that the

   chain of assignments resulting in Courchevel’s possession of the note failed to confer standing,

   because there was only one staple through all of the allonges without signs of tearing or re-

   stapling. (See Def.’s Objs. at 2.). From this fact, Koznitz argues that it can be inferred that the

   prior allonges went unaffixed during some period of time ending when all of the allonges were

   stapled together to the note. (See id. at 2–3.) Therefore, during the period of time prior to the

   final stapling, the allonges failed the UCC’s requirement that an indorsement by allonge be

   “firmly affixed to the note,” even though the allonge was affixed as of the day of the

   commencement of the foreclosure action. (Id.) Failing this requirement, the prior possessors

   were not holders of a properly indorsed note as defined by the UCC, and therefore they lacked

   power to validly assign the note and confer standing to Courchevel. (See id.)

          Second, Koznitz reasserts its theory that there is a genuine dispute of material fact as to

   whether a notice was mailed to the original mortgagor, as was required under the original

   mortgage contract. Contrary to Judge Gold’s finding that Koznitz does not have standing to



                                                     6
Case 1:17-cv-00785-RRM-SMG Document 106 Filed 06/01/20 Page 7 of 11 PageID #: 1139



   assert defenses of the original mortgagor, Koznitz asserts that it “stands in the shoes” of the

   seller, Alam. (Id. at 6.) Koznitz reiterates its arguments that Courchevel did not establish the

   fact of mailing, because it furnished by way of proof only an affidavit sworn by plaintiff and

   plaintiff’s counsel that the “30-day notice was issued,” rather than mailed. (Id. at 8.) Koznitz

   argues that the UPS confirmation letter submitted by Courchevel is insufficient under New York

   law, which requires a first-class mailing, and that Courchevel cannot prove that any mailing went

   to the correct address. (Id.)

          II.     Standard of Review

          The Court reviews Koznitz’s two objections to the magistrate judge’s recommendation de

   novo. United States ex rel. Coyne v. Amgen, Inc., 243 F. Supp. 3d 295, 297 (E.D.N.Y. 2017),

   aff’d sub nom. Coyne v. Amgen, Inc., 717 F. App’x 26 (2d Cir. 2017). Summary judgment is

   appropriate when the pleadings, depositions, interrogatories, admissions, and affidavits

   demonstrate that there are no genuine issues of material fact in dispute and that one party is

   entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477

   U.S. 317, 322 (1986). As to Koznitz’s cross-motion to dismiss, motion for summary judgment,

   second motion to dismiss, and motion for sanctions, Courchevel’s motion to appoint a receiver,

   and dismissal of the Department of Taxation and the IRS, pursuant to 28 U.S.C. § 636(b) and

   Rule 72, this Court reviews the R&R for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D.

   48, 51 (E.D.N.Y. 2008).

                                                 DISCUSSION

          A.      Standing

          Under New York Law, “a plaintiff has standing in a mortgage foreclosure action when it

   is the holder or assignee of the underlying note.” Deutsche Bank Nat’l Tr. Co. v. Benson, 116



                                                    7
Case 1:17-cv-00785-RRM-SMG Document 106 Filed 06/01/20 Page 8 of 11 PageID #: 1140



   N.Y.S.3d 685, 686–87 (N.Y. App. Div. 2020) (citations omitted). A holder under the New York

   UCC is simply “the person in possession of a negotiable instrument 3 that is payable either by

   indorsement to bearer or indorsement to an identified person that is the person in possession.”

   N.Y.U.C.C. Law (“NYUCC”) § 1-201(b)(21). The transfer of a negotiable instrument with all

   necessary indorsements negotiates the instrument, thereby creating a new holder. See NYUCC §

   3-202. If indorsement is by allonge, the allonge must take the form of “a paper so firmly affixed

   [to the note] as to become a part thereof.” NYUCC § 3-202(2). See Nationstar Mortgage LLC v.

   Corrao, 114 N.Y.S.3d 189 (N.Y. Sup. Ct. 2019) (stapling satisfies firm affixation requirement);

   HSBC Bank USA, Nat. Ass’n v. Roumiantseva, 15 N.Y.S.3d 117, 120 (N.Y. App. Div. 2015)

   (attachment by paperclip fails the firm affixation requirement.) A party that fulfills the UCC’s

   definition of holder has standing ipso facto and is not required to prove extra-statutory elements

   about the delivery or indorsement of the note. See JPMorgan Chase Bank, Nat. Ass’n v.

   Weinberger, 37 N.Y.S.3d 286, 288–89 (N.Y. App. Div. 2016) (declining to require a holder to

   prove the fact of delivery once it had proven possession with a valid indorsement); U.S. Bank NA

   as Tr. of Holders of the J.P. Morgan Mortg. Tr. 2007-S3 Mortg. Pass-Through Certificates v.

   Cannella, 99 N.Y.S.3d 579, 587 (N.Y. Sup. Ct. 2019) (declining to read into § 3-202 a

   requirement that an allonge must be “permanently attached” to a note). 4 In interpreting the “firm

   affixation” requirement, as with all aspects of the NYUCC, the interpreting court must bear in

   mind the UCC’s policy, “to simplify, clarify, and modernize the law governing commercial

   transactions.” NYUCC § 1-103(a)(1).

           The Court agrees with Magistrate Judge Gold that Courchevel has established its


   3
     A note qualifies as a negotiable instrument. NYUCC § 3-104.
   4
     Nor are these cases distinguishable because the notes in question were payable to bearer, i.e. indorsed in blank.
   The only extra requirement beyond possession for one receiving a note with a special indorsement is that the special
   indorsement be made to the specific party in possession. See NYUCC § 1-201(b)(21).

                                                            8
Case 1:17-cv-00785-RRM-SMG Document 106 Filed 06/01/20 Page 9 of 11 PageID #: 1141



   entitlement to summary judgment on the issue of standing to foreclose. Here, Courchevel is

   claiming standing through its status as holder. Courchevel has shown that it is a holder. The

   elements of the definition of a holder by special indorsement under NYUCC 1-201(b)(21) are (1)

   possession; (2) of a note with indorsements in the name of the person in possession. As Koznitz

   has argued, and as Magistrate Judge Gold points out, the NYUCC effectively adds the third

   element that indorsements by allonge must be (3) firmly affixed to the note. Courchevel has

   shown (1) possession of a note with (2) special indorsements in its name. The allonges (3) are in

   compliance with NYUCC § 3-202(2), because the indorsements, as Koznitz admits, are stapled

   to the note and therefore firmly affixed. As Magistrate Judge Gold explained in his report and

   recommendation, 3-202(2) must be read in light of the NYUCC’s goal of fostering simplicity

   and clarity in commercial transactions. It would defeat those policies entirely to find that

   Koznitz had raised a dispute of fact where, as here, there is plain, facial proof that all of the

   allonges in question relate to the note in question, and where the plaintiff complied with the letter

   of 3-202(2) by possessing a note with allonges firmly affixed. Courchevel has submitted an

   affidavit attesting to possession and firm affixation, along with a copy of the note, and Koznitz

   has personally inspected this evidence. None of this evidence is disputed. There is no dispute,

   then, that Courchevel is the holder.

          It is also immaterial to its holder status whether there exists some evidence that the

   plaintiff originally took possession of a note with loose allonges and then stapled them to the

   note after the fact. There would be no legal defect if it had done so, since the UCC permits

   indorsement after transfer. See NYUCC § 3-201(3).

          Since there is no dispute about Courchevel’s status as a holder, Courchevel has proven its

   entitlement to summary judgment on the issue of standing.



                                                      9
Case 1:17-cv-00785-RRM-SMG Document 106 Filed 06/01/20 Page 10 of 11 PageID #: 1142



          B.      The Default Letter

          A party lacks standing to assert noncompliance with the terms of a mortgage to which it

   was not a party. See Rajamin v. Deutsche Bank Nat’l Tr. Co., 757 F.3d 79, 84 (2d Cir. 2014)

   (holding that the plaintiffs who were neither parties nor third-party beneficiaries of a pooling

   service agreement could not assert noncompliance with the agreement as a claim or defense);

   Nash v. Duroseau, 39 A.D.3d 719, 720 (2d Dep’t. 2007) (“As third parties who were not parties

   to the mortgages which are the subject of this mortgage foreclosure action, [the defendants] lack

   standing to raise the defense of lack of consideration on the ground that that defense is personal

   to the original mortgagor.”); accord Cty. of Tioga on Behalf of Tioga Cty. Solid Waste Dist. v.

   Solid Waste Indus. Inc., 178 A.D.2d 873, 874 (3d Dep’t. 1991). The status of a purchaser of real

   property is therefore unlike that of the assignee of a contract where “the assignee steps into the

   assignor’s shoes and acquires whatever rights the latter had.” In re Stralem, 303 A.D.2d 120,

   123 (N.Y. App. Div. 2003) (internal citation omitted). “When a person purchases property

   subject to a lien[,] he or she does not become personally liable to pay the debt underlying the

   lien. The property is, however, burdened by the lien and its equity value to an owner is reduced

   by the value of the lien.” Ozzi v. I.R.S., 1992 WL 37080, at *2 (E.D.N.Y. Feb. 11, 1992).

          The Court agrees with Magistrate Judge Gold that Courchevel is entitled to summary

   judgment on the issue of the mailing of a contractually-required default letter Koznitz claims was

   owed to the original mortgagor. The complaint alleges that Alam is the sole party liable on the

   note. Koznitz, then, was not and is not a party to the debt contract for which the mortgage was

   security, nor has Koznitz pleaded (let alone raised evidence) that it is an assignee of that contract.

   Koznitz, in sum, has not raised any evidence from which a factfinder could infer that it is owed

   any duties under the contract. All of the cases Koznitz has cited in its objections involved an



                                                    10
Case 1:17-cv-00785-RRM-SMG Document 106 Filed 06/01/20 Page 11 of 11 PageID #: 1143



   actual assignment. No such assignment is in evidence here. The idea that Koznitz, simply by its

   purchase of the property, “stands in the shoes” of the original mortgagor and may assert the

   mortgagor’s contractual defenses has no basis in law. Therefore, Koznitz has raised no dispute

   of material fact, and Courchevel is entitled to summary judgment on this issue.

          C.         Clear Error

          The Court has also reviewed that portion of the R&R as to which no objections were

   raised and finds no clear error. The Court therefore adopts those portions of the R&R which

   recommended denial of Koznitz’s cross-motion to dismiss and motion for summary judgment,

   denial of Koznitz’s second motion to dismiss and motion for sanctions, denial of Courchevel’s

   motion to appoint a receiver, and dismissal of the Department of Taxation and the IRS

                                           CONCLUSION

          Having reviewed Koznitz’s objections de novo, and having reviewed the other findings of

   the magistrate judge for clear error, the Court adopts Magistrate Judge Gold’s R&R in full for

   the reasons stated above. Accordingly, the Court grants Courchevel’s motion for summary

   judgment, and denies Koznitz’s cross-motion to dismiss, motion for summary judgment, second

   motion to dismiss, motion for sanctions, and Courchevel’s motion to appoint a receiver. The

   Court also dismisses the Department of Taxation and the IRS. This action is re-committed to the

   assigned magistrate judge for all remaining pretrial proceedings, including settlement discussions

   as appropriate.

                                                       SO ORDERED.


   Dated: Brooklyn, New York
          May 28, 2020                                 Roslynn R. Mauskopf
                                                       ____________________________________
                                                       ROSLYNN R. MAUSKOPF
                                                       Chief United States District Judge

                                                  11
